Citation Nr: 1745272	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  14-00 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an effective date earlier than June 25, 2012, for service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion	


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from February 1966 to November 1969.  He is the award recipient of the National Defense Service Medal, Vietnam Service Medal with one bronze star, and the Vietnam Campaign Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which granted service connection for PTSD at 30 percent disabling, effective June 25, 2012.


FINDING OF FACT

The earliest effective date available for the Veteran's service-connected PTSD is June 25, 2012. 


CONCLUSION OF LAW

The criteria for entitlement to an effective date earlier than June 25, 2012 for service connection for PTSD have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.114(a), 3.151(a), 3.304(f)(3), 3.400 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, the effective date of an award of disability compensation shall be the day following separation from service or the date entitlement arose if the claim is received within one year of separation.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2017).  Otherwise, the effective date of entitlement shall be the date of claim or the date entitlement arose, whichever is later.  Id.

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2017).  "Claim" or "application" means a formal or informal communication in writing, requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2017).

The Veteran filed a form VA 21-526 Veterans Application for Compensation or Pension (service connection claim) for mental conditions/PTSD in June 2012.

However, in his November 2012 Notice of Disagreement, the Veteran asserts that he is entitled to an earlier effective date of June 25, 2011 for his service-connected PTSD, pursuant to 38 C.F.R. § 3.114(a) (2017), because a July 2010 "regulatory change to 38 C.F.R. § 3.304(f)(3) that allowed the establishment of service connection clearly constituted an administrative issue that liberalized the basis of entitlement."  

The Board acknowledges that on July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of in-service stressors involving "fear of hostile military or terrorist activity" under 38 C.F.R. § 3.304(f)(3).  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).

The Board also acknowledges that retroactive effective dates are allowed, to a certain extent, in cases where an award or increase of compensation is granted, pursuant to a liberalizing law.  38 U.S.C.A. § 5110(g) (2017); 38 C.F.R. § 3.114(a).  Under these provisions, the claimant must have met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue, and have been continuously eligible from that date to the date of claim or administrative determination of entitlement.  Id.  In such cases, the effective date of the award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the liberalizing law or VA issue.  38 C.F.R. § 3.114(a).  For claims received more than one year after the effective date of the liberalizing law or VA issue, benefits may be authorized for a period of one year prior to the date of receipt of the request for review.  Id.  

However, the amended regulation, 38 C.F.R. § 3.304(f)(3), does not provide a basis for awarding an effective date earlier than the date of claim for PTSD claims based on stressors involving "fear of hostile military or terrorist activity."  Rather, the Supplementary Information in the announcement of the final rule indicated that the new regulation "governs procedural matters rather than creating a new basis for entitlement to service connection for PTSD because it merely relaxes under circumstances the evidentiary standard for establishing occurrence of a stressor."  Consequently, "38 U.S.C.A. § 5110(a), rather than 38 U.S.C.A. § 5110(g), is applicable to awards under this rule."  75 Fed. Reg. at 39851.  

In this regard, although the new PTSD regulation under 38 C.F.R. § 3.304(f)(3), which the Veteran asserts as the basis of entitlement to an earlier effective date, liberalizes the evidentiary standard for establishing an in-service stressor, but it is not a liberalizing change for effective date purposes.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).  Rather, the appropriate effective date should be determined under the general rule for effective dates, as applied above.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

Moreover, there is no evidence of record to show, nor does the Veteran assert, that any claims for PTSD or any other mental health conditions were filed or submitted to VA prior to June 2012.  Thus, in light of the foregoing, the earliest effective date of entitlement for the Veteran's service-connected PTSD, as permitted under the law, is the date of receipt of his PTSD claim, on June 25, 2012.  Although grateful for the Veteran's honorable service, this request for an earlier effective date must be denied.


ORDER

Entitlement to an effective date earlier than June 25, 2012 for service connection for PTSD is denied.



____________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


